ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                )
                                                )
    Applied Resources Corp.                     )      ASBCA No. 61084
                                                )
    Under Contract No. W9098S-16-P-0162         )

    APPEARANCE FOR THE APPELLANT:                      Mr. Matthew S. Colello
                                                        President

    APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       MAJ Adam Kama, JA

I                                  ORDER OF DISMISSAL
                                                        Trial Attorney



           The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
    docket with prejudice.

          Dated: 22 September 201 7




                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61084, Appeal of Applied Resources
    Corp., rendered in conformance with the Board's Charter.

          Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals